United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF JUSTICE, IMMIGRATION
& NATURALIZATION SERVICE, Miami, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 07-1417
Issued: October 16, 2007

Appearances:
Lawrence Berger, Esq. and Georgia Deplas, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2007 appellant filed a timely appeal from a February 13, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
this decision. Because more than one year has elapsed between the last merit decision, dated
January 31, 2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

The Board’s jurisdiction to consider and decide appeals from final decisions of the Office extends only to those
final decisions issued within one year prior to the filing of the appeal. See Oel Noel Lovell, 42 ECAB 537 (1991);
20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
This is the second time this case has been before the Board on appeal. In an order issued
January 3, 2005, the Board reversed the Office’s July 23, 2004 decision denying appellant’s
request for an oral hearing as untimely.2
On August 27, 2003 appellant, then a 50-year-old immigration inspector, filed a
traumatic injury claim alleging that he bumped his head on the inside corner of his booth, after
bending to pick up a piece of paper that had fallen from a passport. He stated that, although he
felt dizzy, he continued working. Later, appellant had a seizure.
Appellant submitted emergency department records dated July 21, 2003 from
Cedars Medical Center. Dr. Pedro Cardich, a Board-certified internist, stated that appellant was
brought into the emergency department after experiencing an apparent seizure during his sleep.
His notes indicated that, while at work the day before, appellant had experienced some
paresthesias, numbness associated with a tingling sensation in his right upper extremity.
Dr. Francis N. Crespo, a Board-certified cardiologist, diagnosed new onset seizure.
Appellant submitted a September 2, 2003 witness statement from George Caraccioli, II,
coworker, who indicated that on July 20, 2003, while conducting inspections, he heard appellant
accidentally hit his head against the primary inspection desk, as he returned to a standing
position after picking up a document that had fallen to the floor. At the time of the alleged
incident, Mr. Caraccioli was in the booth beside appellant and was allegedly able to hear his head
make contact with the wood. He stated that appellant later appeared red-faced and fatigued.
The record contains work excuses from Dr. Cardich from August 6 to 13, 2003 and a
July 24, 2003 cardiac catheterization report.
Appellant submitted an August 8, 2003
authorization for medical treatment, wherein he provided a description of his alleged July 20,
2003 injury. He indicated that he had hit his head on the edge of a counter, after picking up a
paper from the floor and that he later had a seizure.
On January 15, 2004 appellant filed a claim for a recurrence of disability as of
December 20, 2003, when he allegedly had a second seizure. He submitted reports from
Dr. Cardich dated December 20, 2003, January 19 and 22 and February 25, 2004. On
December 20, 2003 Dr. Cardich indicated that appellant had been brought into the emergency
room on that date after experiencing a seizure. He noted that appellant had been seen on July 21,
2003 “when he apparently presented an event following a trauma to his head.” Dr. Cardich
provided diagnoses of seizure disorder and status post-head trauma. In a January 19, 2004
follow-up report, he noted that appellant was experiencing painful sensations in the area of the
trauma he sustained. Dr. Cardich stated: “[that] these difficulties could be related to his
traumatic brain event.” In a January 22, 2004 attending physician’s report, he stated that the date
of his first examination of appellant was December 20, 2003. Dr. Cardich diagnosed seizure
disorder and traumatic brain injury and indicated that his condition “could have been triggered
by head trauma sustained at work.” On February 25, 2004 he indicated that appellant felt pain
and a sensation of pressure in the left hemisphere, where he sustained the trauma after falling.
2

Docket No. 04-2030 (issued January 3, 2005).

2

On December 20, 2003 Dr. Juan R. Del Rio, a Board-certified nephrologist, provided a
diagnosis of seizure disorder. In an undated report, Dr. Tony Abassi, a treating physician,
diagnosed new onset seizure disorder, headache and obesity. The record contains a February 25,
2004 work excuses from Dr. Cardich; a July 21, 2003 report of an electroencephalography; a
December 20, 2003 report of a computerized tomography scan of the brain; a September 4, 2003
case status sheet; and an attorney authorization letter dated April 23, 2004, appointing Antonio
Lozada, union vice president, as his authorized representative. In a statement dated February 25,
2004, appellant indicated that he had not filed an injury report because he believed that his
headache was merely the beginning of the flu; that he had not noticed any blood or other
“outside injury;” and that he was still able to perform his work after the alleged incident. He
stated that, after he bumped his head on July 20, 2003, he experienced mild clumsiness and
dizziness; a mild tingling sensation in his hands; mild heaviness; and a heavy headache
sensation. Later that night, appellant felt pressure in his head.
The Office forwarded the case file to the district medical director for review and an
opinion as to whether appellant’s alleged July 20, 2003 head injury was causally related to his
seizures. On May 11, 2004 a district medical adviser opined that the record did not reflect that
appellant suffered head trauma prior to his first seizure on July 20, 2003. He noted that appellant
had been suffering right arm numbness and parasthesias and right-sided headaches, prior to the
seizure. The district medical adviser’s electroencephalogram and magnetic resonance imaging
scan were both negative. He concluded that the record did not establish a causal relationship
between head trauma and seizures.
By decision dated May 12, 2004, the Office denied appellant’s claim. The Office found
that the medical evidence did not demonstrate that his claimed medical condition was related to
the established work event.
On June 11, 2004 appellant requested an oral hearing, contending that he had established
a causal relationship between his July 20, 2003 traumatic injury and his diagnosed seizure
condition. By decision dated July 23, 2004, the Office denied appellant’s request as untimely.
By order dated January 3, 2005, the Board reversed the Office’s July 23, 2004 decision and
remanded the case to the Office for an oral hearing.3
By agreement of appellant and the hearing representative, in lieu of an oral hearing, a
telephone hearing was conducted on November 10, 2005. Appellant reiterated the history of his
alleged injury, indicating that he had experienced headaches in the days prior to the July 20,
2003 incident. He stated that he had never had seizures prior to the injury. Appellant indicated
that he had informed his physicians at the time of his first hospitalization that he had bumped his
head on July 20, 2003, prior to his first seizure.
Subsequent to the hearing, appellant submitted a letter dated May 28, 2004 requesting
assistance from the union; letters dated June 20 and September 16, 2005 asking the Board to
enforce its January 3, 2005 order; an undated letter from Dr. Martin Dones, a Board-certified
internist, who stated that, based upon his review of the medical evidence, “the only reasonable
conclusion is that [appellant] is suffering from seizure disorder related to the incident of July 20,
3

Id.

3

2003;” an August 21, 2003 report, bearing an illegible signature, reflecting a diagnosis of new
onset seizure; reports dated July 21 and December 20, 2003 from the City of Miami Fire and
Rescue; a May 28, 2004 memorandum to all employees from the employing establishment,
indicating that appellant was out for several weeks due to medical treatment for a seizure
disorder and traumatic brain injury; an undated request for administrative leave to prepare for his
hearing; and the Federal Employees’ Compensation Act, Program Memorandum No. 203, dated
December 22, 1975, on the issue of causal relationship. Appellant submitted a statement dated
August 3, 2003, relating the alleged events of July 20, 2003, stating that, on the date in question,
he “was feeling dizzy and rare because of a hit in [his] head bending over to look for an I-SS1
that fell to the floor from a passport.” He stated that he had a seizure after he went to bed later
that night. Appellant submitted statements dated January 3, October 10, November 14 and
December 10, 2005, reiterating his belief that his condition was causally related to the alleged
July 20, 2003 incident and alleging abuse of discretion on the part of the Office.
Appellant submitted statements from family and coworkers who observed him at times
following the alleged July 20, 2003 incident, including: a February 20, 2004 statement from
Carlos Rodriguez; a May 17, 2004 statement from appellant’s parents; a May 11, 2004 statement
from Edwin Justiniano, a neighbor; an August 6, 2003 statement from Mr. Lozada; a May 23,
2005 statement from R. Landau; a June 3, 2005 statement from Hugo L. Roche; and a March 16,
2005 statement from Alfonso A. Rodriguez.
Medical reports from Dr. Abassi dated August 11, 2003 reflected a diagnosis of syncopal
episodes and noted appellant’s report of bumping his head on a counter on July 20, 2003. In an
emergency room report dated December 20, 2003, Dr. Del Rio diagnosed new onset seizure. His
notations included: “head trauma at work July 2003 and possibly had seizure.”
In a June 11, 2004 statement, Dr. Cardich indicated that, during his July 2003 hospital
admission, appellant informed him that he had sustained a head trauma at work a few hours prior
to being admitted. He stated: “It is reasonable probable (sic) that [appellant] has a posttraumatic seizure disorder secondary to that incident.”
In a report dated October 19, 2005, Dr. Carlos A. Zubillaga, a Board-certified
neurologist, opined that appellant’s seizures were caused by a head injury suffered on July 20,
2003, given that there was “absolutely no history of any events of the same nature prior to the
head injury and all prior evaluations have failed to show any other reason.” He stated that he had
reviewed the medical records from appellant’s hospital admission on July 21, 2003, as well as
the second admission on December 20, 2003. Dr. Zubillaga noted that the records had
“wrongfully omitted that [appellant] had suffered a head injury at work on July 20, 2003, which
was the cause of his seizures.”
By decision dated January 31, 2006, the hearing representative affirmed and modified the
Office’s May 12, 2004 decision. Noting inconsistencies in the evidence, the representative found
that neither the factual nor medical evidence of record contemporaneous to the alleged July 20,
2003 incident, established that appellant sustained a head injury as alleged.
On January 9, 2007 Georgia Deplas, Esquire requested reconsideration of the January 31,
2006 decision on behalf of appellant, contending that the fact of injury had been established by

4

the evidence of record.4 Ms. Deplas argued that the inconsistencies in the record were not the
fault of appellant and that, using proper analysis, only one conclusion could be reached in this
case, namely that he suffers from post-traumatic seizure disorder which is causally related to his
on-the-job injury.
In support of his reconsideration request, appellant submitted copies of the hearing
representative’s January 31, 2006 decision and the Office’s May 12, 2004 decision, as well as
duplicates of previously submitted documents, including: a copy of the district medical adviser’s
May 11, 2004 report; a copy of the August 8, 2003 authorization for medical treatment; a copy of
the September 2, 2003 witness statement from Mr. Caraccioli; and a copy of the September 4,
2003 case status sheet.
By decision dated February 13, 2007, the Office denied appellant’s request for
reconsideration, finding the evidence submitted to be cumulative and duplicative and, therefore,
insufficient to warrant merit review.
LEGAL PRECEDENT
Under section 8128(a) of the Act,5 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations,6 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, which sets forth arguments and contains evidence that:
“(1) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by [the
Office]; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.7

4

The Board notes that Ms. Deplas was not appellant’s authorized representative at the time the reconsideration
request was made.
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b).

7

Id.

5

Evidence that repeats or duplicates evidence already in the case record has no evidentiary
value and does not constitute a basis for reopening a claim for merit review.8
ANALYSIS
The Office accepted Ms. Deplas’ January 9, 2007 letter as a timely request for
reconsideration. However, the request neither alleged, nor demonstrated that the Office
erroneously applied or interpreted a specific point of law and did not advance a relevant legal
argument not previously considered by the Office. Ms. Deplas merely reiterated appellant’s
contention that the fact of injury had been established by the evidence of record. Consequently,
appellant is not entitled to a review of the merits of his claim, based on the first and second
above-noted requirements under section 10.606(b)(2).
In support of his request for reconsideration, appellant submitted copies of documents
previously received and considered by the Office. As the documents are duplicative, they do not
constitute new evidence not previously considered by the Office.9 Therefore, the Office properly
determined that this evidence did not constitute a basis for reopening the case for a merit review
under the third requirement under section 10.606(b)(2).
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his request for reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

Denis M. Dupor, 51 ECAB 482 (2000).

9

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

